TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0527-KB


KENTUCKY BAR ASSOCIATION                                               MOVANT


V.                           IN SUPREME COURT


TONY BRANDON MILLER                                              RESPONDENT


                            OPINION AND ORDER


      Pursuant to SCR 3.165(1)(a), (b), and (d), the Inquiry Commission of the

Kentucky Bar Association (KBA) has petitioned this Court to enter an order

temporarily suspending Respondent, Tony Brandon Miller, from the practice of

law in the Commonwealth of Kentucky. Miller was admitted to the practice of

law in the Commonwealth of Kentucky on October 17, 2014. His KBA number

is 96164 and his last known bar roster address is 2331 Midland Trail, Rush,

Kentucky 41168.

      The Inquiry Commission asserts there is probable cause to believe Miller

is or has been misappropriating funds held for others to his own use or has

been otherwise improperly dealing with said funds. The Inquiry Commission

further asserts probable cause exists to believe Miller’s conduct poses a

substantial threat of harm to his clients or the public. The Inquiry

Commission also asserts there is probable cause to believe Miller is addicted to

intoxicants or drugs which deprives him of the physical and mental fitness to
continue to practice law. Miller has not responded to this Court’s December

28, 2021, order to show cause why he should not be subject to the requested

temporary suspension.

        In its petition, the Inquiry Commission sets forth the facts underlying its

request for a temporary suspension. On October 22, 2021, the Office of Bar

Counsel (OBC) received a bar complaint against Miller filed by his former law

partner, Alexander Alan Ferrara, asserting Miller had been taking payment for

legal services but failed to deposit the funds into client accounts at the firm or

credit the clients for the payments. The complaint further asserted Miller failed

to perform legal work for which he had been retained and also missed court

appearances because of his use of intoxicants. Attached to the complaint were

email communications from one of Miller’s clients, Marley Mullins, evidencing

proof of payment for legal services, payments which were not received by the

firm.

        On November 16, 2021, the OBC received a complaint from Fayette

County District Court Judge John Tackett against Miller. Judge Tackett

presides over the Fayette Mental Health Treatment Court. Miller’s client

Mullins is a participant in that diversionary court but she is represented by

different counsel; Miller represented Mullins in connection with several

unrelated cases in Fayette Family Court. The Mental Health Treatment Court

team discovered Miller contacted Mullins on the website “Only Fans” to solicit

and purchase explicit images of Mullins. Copies of communications between

the two were provided to the team. Mullins informed the team she had

                                          2
consumed “a line of cocaine” with Miller before her court date the following day,

Miller had provided her with “a bag of cocaine” which she did not consume,

and she and Miller had consumed cocaine at his home during what she

thought was to be a meeting regarding her Family Court cases.

      Although he was not the attorney of record, Miller appeared the following

day by Zoom for Mullins in Mental Health Treatment Court asserting she could

not attend due to an illness; Mullins’ hands were visible on-screen during the

appearance. Judge Tackett advised Miller it would be in his best interest to

say nothing more and informed Miller of the allegations Mullins had levied

against him regarding cocaine usage. Judge Tackett also indicated the

asserted criminal activities would likely disqualify Miller from any further

representation of Mullins. Miller ended his participation in the Zoom session

rather than responding to Judge Tackett’s statements.

      The following day, Miller appeared on Mullins’ behalf in Family Court

before Judge Libby Messer and again asserted Mullins could not appear due to

an illness. Judge Messer, having been made aware of the prior day’s

proceedings by Judge Tackett, inquired of Miller about the conflict of interest.

Miller evidenced no concern over any potential conflict and discounted Judge

Tackett’s comments as being made “off the cuff.” Upon receipt of this

information, the Inquiry Commission filed the instant petition.

      SCR 3.165(1)(a) permits the Inquiry Commission to petition this Court

for an order of temporary suspension if “[i]t appears that probable cause exists

to believe that an attorney is or has been misappropriating funds the attorney

                                        3
holds for others to his/her own use or has been otherwise improperly dealing

with said funds[.]” Further, SCR 3.165(1)(b) permits temporarily suspending

an attorney if “[i]t appears that probable cause exists to believe that an

attorney’s conduct poses a substantial threat of harm to his clients or to the

public[.]” In addition, SCR 3.165(1)(d) permits temporarily suspending an

attorney if “[i]t appears that probable cause exists to believe that an attorney is

mentally disabled or is addicted to intoxicants or drugs and probable cause

exists to believe he/she does not have the physical or mental fitness to

continue to practice law.” The Inquiry Commission believes the facts set forth

above are sufficient to meet this burden in requesting Miller be suspended

pending the outcome of the disciplinary proceedings currently underway.

      This Court has reviewed the uncontroverted allegations of the Inquiry

Commission and agrees probable cause exists to believe Miller is or has been

misappropriating funds or has been otherwise improperly dealing with said

funds as required by SCR 3.165(1)(a). We further agree a reasonable basis

exists to believe Miller’s conduct poses a substantial threat of harm to his

clients as required by SCR 3.165(1)(b). In addition, we agree probable cause

exists to believe Miller is addicted to intoxicants or drugs resulting in a lack of

physical or mental fitness to continue practicing law as required by SCR

3.165(1)(d). Consequently, we agree with the Inquiry Commission that Miller’s

license to practice law should be temporarily suspended pursuant to SCR

3.165(1).

      ACCORDINGLY, IT IS HEREBY ORDERED as follows:

                                         4
      1. Tony Brandon Miller is temporarily suspended from the practice of

law in the Commonwealth of Kentucky, effective upon the date of entry of this

order, pending further orders from this Court;

      2. Disciplinary proceedings against Miller may be initiated by the Inquiry

Commission pursuant to SCR 3.160, unless already begun or unless Miller

resigns under terms of disbarment;

      3. Pursuant to SCR 3.165(5), Miller shall, within twenty (20) days from

the date of the entry of this Opinion and Order, notify in writing all clients of

his inability to provide further legal services and furnish the Director of the

Kentucky Bar Association with copies of all such letters;

      4. Pursuant to SCR 3.165(6), Miller shall immediately, to the extent

reasonably possible, cancel and cease any advertising activities in which he is

engaged.

      All sitting. All concur.

      ENTERED: February 24, 2022.



                                         _______________________________________
                                         CHIEF JUSTICE




                                         5